Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John A. Hill The Putnam Funds Chairman of the Trustees One Post Office Square Boston, Massachusetts 02109 The Putnam Funds There is still time to vote on the issues that affect your fund! Dear Shareholder: In May, we mailed you a proxy statement requesting your vote on a proposal that affects the management of your fund, Putnam New York Investment Grade Municipal Trust . Our records show that we have not yet received your completed ballot. We have included another copy of the ballot and a postage-paid return envelope for your convenience. Your vote on this matter is important  and action on your part saves your fund money. If you have already voted, please ignore this letter, and thank you for your vote. If you have any questions about the proposal, please call 1-877-333-2292 or consult your financial representative. Sincerely, John A. Hill Chairman of the Trustees 245648 6/07
